DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/22 has been entered.
Status of the claims:  Claims 1, 72, 74, 79, 81, 83, 88-97 are currently pending. Claims 89-97 were newly presented.
Priority:  This application is a CON of PCT/US2020/066798 (12/23/2020)
PCT/US2020/066798 has PRO 62/952,695 (12/23/2019).
Election/Restrictions
Applicant previously elected the species of ER degrader compound 160b and CDK inhibitor palbociclib:
ERD: 
    PNG
    media_image1.png
    148
    346
    media_image1.png
    Greyscale


CDKi: 
    PNG
    media_image2.png
    249
    475
    media_image2.png
    Greyscale


determined to read on claims: 1, 72, 74, 79, 81, 89-91, 94-97.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 72, 74, 79, 81, 89-91, 94-97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10696659 in view of Wang et al. (WO 2020142227, EFD 2019-01-03) and Spring et al. (Discovery Medicine, January 2016, 21:113, p. 65-74). 
The patent claims the instant elected species (160b) with the following structure in claim 17:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

for use in methods of treating cancer including breast cancer (claims 28-30).  The patent also teaches the methods of treatment are performed in combination with other therapeutic agents including anti-cancer agents (cols 327-329).  Thus, the patent differs from the instant elected species by specifying a second therapeutic agent of palbociclib.  
Wang teaches a structurally similar bifunctional compound, with the same functional components, with the structure A-L-B, where A is an estrogen receptor modulator (4-hydroxytamoxifen): 

    PNG
    media_image4.png
    279
    170
    media_image4.png
    Greyscale

L is a linker, and B is the E3 ligase ligand:

    PNG
    media_image5.png
    113
    207
    media_image5.png
    Greyscale
 (claims 1),
for use in treating breast cancer (claim 12) and with a second anticancer agent including palbociclib (claim 14).  Wang’s teaching is to a class of compounds that are structurally similar to that of the patent’s including the ER receptor modulator and the E3 ligase ligand which perform the same function in both the patent and in Wang – thereby providing an expectation that the teaching of Wang would be highly relevant to the patent’s compound 160b.  Based on the combined teaching of the patent and Wang, one of ordinary skill in the art would consider utilizing Wang’s specified palbociclib as the second therapeutic anticancer agent, particularly in view of the reported success of palbociclib in combination therapies such as taught by Spring (p. 70, Table 3: combination breast cancer treatment with agents including tamoxifen and plbociclib).  One of ordinary skill in the art would consider the patent’s estrogen degrader (title abstract) compound of 160b from the patent’s claim 17 for treating breast cancer based at least on the patent’s claims 28-30.  In addition, in the patent’s specification supporting the utility of the claims, the patent teaches combinations with anticancer agents (cols 327-329) which one of ordinary skill in the art would look to other combinations of estrogen degraders with a second anticancer agent such as palbociclib taught by Wang (claim 14).  One of ordinary skill in the art would have a further expectation of success in the combination based on the teaching of Spring where palbociclib was successful in estrogen receptor-positive breast cancer models and in clinical trials (abstract, p. 72-73).  Thus, the claims are rejected as obvious.
Response to remarks
	Applicant argues that the patent does not claim ER+ cancers at all, let alone in combination with a CDK inhibitor.  Regarding the patent’s claims to cancer, claims 28-30 are to the same scope as detailed in instant claim 1.  Furthermore, one of ordinary skill in the art would consider the patent’s estrogen degrader (title abstract) compound of 160b from the patent’s claim 17 for treating breast cancer based at least on the patent’s claims 28-30.  In addition, in the patent’s specification supporting the utility of the claims, the patent teaches combinations with anticancer agents (cols 327-329) which one of ordinary skill in the art would look to other combinations of estrogen degraders with a second anticancer agent such as palbociclib taught by Wang (claim 14).  One of ordinary skill in the art would have a further expectation of success in the combination based on the teaching of Spring where palbociclib was successful in estrogen receptor-positive breast cancer models and in clinical trials (abstract, p. 72-73). 
	Applicant also argues that the claims invention provides a surprising synergistic antitumor activity as disclosed in the instant application and supported by the HE declaration.  The Examiner has fully considered the HE declaration and not found it persuasive as detailed below.  
	He states at “6”-“7” that “the general expectation in the art is that combination therapies may display additive effects, not synergistic effects” and “Without any specific data on these combinations, I could not predict, and it would not be reasonable to expect, that the combination of such compounds would exhibit synergy”.  Based on this assertion, the Examiner concludes that the data in the application is not commensurate in scope with the alleged synergistic or unexpected result particularly considering that the only data in the application relates to two ER degrader compounds (160a/b are isomers) and two CDK inhibitors (palcociclib and abemaciclib) in vitro (Examples 1-4) and in vivo xenograft (Examples 5-7), and not the full scope of the claims.  
	Applicant also argues that the instantly claimed combination provides a synergism that was not predicted by the prior art and points to the HE declaration and Fig. 7:

    PNG
    media_image6.png
    388
    381
    media_image6.png
    Greyscale

as well as Examples 1, 2, and 5 (relating to compound 160a, and corresponding to Figs. 1, 2, and 5).  Of the Examples, only 5 compares individual vs. combination with palbociclib:

    PNG
    media_image7.png
    421
    382
    media_image7.png
    Greyscale
.
However, as can be seen in the figures 7 and 5, at best the combination appears additive in Fig. 7 and just slightly greater than statistically significant in Fig. 5.  Thus, the specification does not clearly show how the combination provides a synergistic result that would have been unexpected.  Applicant’s argument supported by the HE declaration regarding the TGIs to indicate synergy is not persuasive because the analysis neglects the substantial margins of error in the data which would be estimated at most to a single significant digit (particularly due to the error bars on the “Vehicle”).  Therefore, the results presented in Tables 1-2 derived from the figures be comparing numbers within their respective statistical significance and an unambiguous conclusion could not be drawn absent detailed statistical analysis. 
In addition, the current claims are not commensurate in scope with the alleged synergism such that one of ordinary skill in the art would not have an expectation that the same alleged synergism would apply to the full scope of the claims.
	None of Applicant’s arguments are persuasive and the rejection is maintained as amended.
Claims 1, 72, 74, 91, 94-97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10800770 in view of Wang et al. (WO 2020142227, EFD 2019-01-03) and Spring et al. (Discovery Medicine, January 2016, 21:113, p. 65-74). 
The patent claims the species 86 with the following structure:

    PNG
    media_image8.png
    176
    375
    media_image8.png
    Greyscale

for use in methods of treating cancer including breast cancer (claims 18-22).  The patent also teaches the methods of treatment are performed in combination with other therapeutic agents including anti-cancer agents (cols 60-62).  Thus, the patent differs from the instant species by specifying a second therapeutic agent of palbociclib.  
Wang teaches a structurally similar bifunctional compound, with the same functional components, with the structure A-L-B, where A is an estrogen receptor modulator ([0118], claim 1), L is a linker, and B is the E3 ligase ligand:

    PNG
    media_image5.png
    113
    207
    media_image5.png
    Greyscale
 (claims 1),
for use in treating breast cancer (claim 12) and with a second anticancer agent including palbociclib (claim 14).  Wang’s teaching is to a class of compounds that are structurally similar to that of the patent’s including the ER receptor modulator and the E3 ligase ligand which perform the same function in both the patent and in Wang – thereby providing an expectation that the teaching of Wang would be highly relevant to the patent’s compound cited above.  Based on the combined teaching of the patent and Wang, one of ordinary skill in the art would consider utilizing Wang’s specified palbociclib as the second therapeutic anticancer agent, particularly in view of the reported success of palbociclib in combination therapies such as taught by Spring (p. 70, Table 3: combination breast cancer treatment with agents including tamoxifen and plbociclib).  One of ordinary skill in the art would consider the patent’s estrogen degrader (title abstract) compound for treating breast cancer based at least on the patent’s claims 28-30.  In addition, in the patent’s specification supporting the utility of the claims, the patent teaches combinations with anticancer agents (cols 60-62) which one of ordinary skill in the art would look to other combinations of estrogen degraders with a second anticancer agent such as palbociclib taught by Wang (claim 14).  One of ordinary skill in the art would have a further expectation of success in the combination based on the teaching of Spring where palbociclib was successful in estrogen receptor-positive breast cancer models and in clinical trials (abstract, p. 72-73).  Thus, the claims are rejected as obvious.
Claims 1, 72, 74, 91, 94-97 are rejected on the ground of nonstatutory double patenting as being unpatentable over as filed claims 98-102, 114-117 of U.S. Patent No. 11261178 in view of Wang et al. (WO 2020142227, EFD 2019-01-03) and Spring et al. (Discovery Medicine, January 2016, 21:113, p. 65-74). 
The patent claims a process of making the instant species 86 with the following structure:

    PNG
    media_image8.png
    176
    375
    media_image8.png
    Greyscale

for use in methods of treating cancer including breast cancer (As filed Specification page 1, 6).  The patent also teaches the methods of treatment are performed in combination with other therapeutic agents including anti-cancer agents (Specification p. 41-43).  Thus, the patent differs from the instant species by specifying a second therapeutic agent of palbociclib.  
Wang teaches a structurally similar bifunctional compound, with the same functional components, with the structure A-L-B, where A is an estrogen receptor modulator ([0118], claim 1), L is a linker, and B is the E3 ligase ligand:

    PNG
    media_image5.png
    113
    207
    media_image5.png
    Greyscale
 (claims 1),
for use in treating breast cancer (claim 12) and with a second anticancer agent including palbociclib (claim 14).  Wang’s teaching is to a class of compounds that are structurally similar to that of the patent’s including the ER receptor modulator and the E3 ligase ligand which perform the same function in both the patent and in Wang – thereby providing an expectation that the teaching of Wang would be highly relevant to the patent’s compound cited above.  Based on the combined teaching of the patent and Wang, one of ordinary skill in the art would consider utilizing Wang’s specified palbociclib as the second therapeutic anticancer agent, particularly in view of the reported success of palbociclib in combination therapies such as taught by Spring (p. 70, Table 3: combination breast cancer treatment with agents including tamoxifen and plbociclib).  One of ordinary skill in the art would consider the patent’s estrogen degrader (title abstract) compound for treating breast cancer based at least on the patent’s claims 28-30.  In addition, in the patent’s specification supporting the utility of the claims, the patent teaches combinations with anticancer agents (cols 327-329) which one of ordinary skill in the art would look to other combinations of estrogen degraders with a second anticancer agent such as palbociclib taught by Wang (claim 14).  One of ordinary skill in the art would have a further expectation of success in the combination based on the teaching of Spring where palbociclib was successful in estrogen receptor-positive breast cancer models and in clinical trials (abstract, p. 72-73).  Thus, the claims are rejected as obvious.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3, 4, 6, 14, 15, 18-19, 36-37, 60, 66, 67, 72-74, 79, 81 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for the compounds identified as having activity with experimental data, does not reasonably provide enablement for the asserted utility of the entirety of the claim scope.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Particularly relevant to the instant case is the issue as to whether the specification provides embodiments allowing use of the claimed invention without requiring undue experimentation by one of ordinary skill in view of the highly unpredictable nature of affecting enzymes.  
“[An inventor] must not be permitted to achieve . . .  dominance by claims which are insufficiently supported and hence not in compliance with the first paragraph of 35 U.S.C. 112. That paragraph requires that the scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art. In cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.”  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).

Accordingly, the critical element here is how broad the claims are compared to the level of unpredictability in the art.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that ‘the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.’ In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed more recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
	The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the specification coupled with information known in the art without undue experimentation (United States v. Telectronics, 8 USPQ2d 1217 (Fed. Cir. 1988)).  Whether undue experimentation is needed is not based upon a single factor but rather is a conclusion reached by weighing many factors.  These factors were outlined in Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Int. 1986) and again in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988) and include the following:

Nature of Invention.  The nature of the invention involves pharmaceutical compounds for affecting enzymes and treating cancer.

Scope of the Invention.  The scope of the invention is a method of treating the broad genus of cancer with compounds with in excess of billions of species.  

State of the Art and Level of Skill in the Art.  Although the level of skill in the art is very high, affecting enzymes and treating cancer are very unpredictable arts.  Kubinyi (3D QSAR in Drug Design: Ligand-Protein Interactions and Molecular Similarity, Vol 2-3, Springer, 1998, 800 pages) teaches that very slight perturbations in structure (such as the addition of a methyl group or inversion of a chiral center, see p. 243) can have radical effects on  binding.  In treating cancer with agents, there are a number of reasons for unpredictability or failure to treat cancer including resistance to therapies, i.e. Potter (Carcinogenesis vol.35 no.5 pp.974–982, 2014).  In addition, those of ordinary skill in the art know that it is not possible to predict drug activity when substantial variations in structure are made (see Wermuth, The Practice of Medicinal Chemsitry, 2d ed. (2003), 768 pages, for example p. 142).

Unpredictability of the Art and Amount of Experimentation.  The art of using pharmaceuticals to affect enzymes and treat cancer is highly unpredictable as described by Kubinyi, Potter and Wermuth.  In nearly every case, the skilled artisan could not predict a priori whether a given pharmaceutical would be effective.  When small variations in structure such as the addition of a methyl group has radical effects on the binding, without specific guidance or correlations indicating how the structure of species affects its activity, the scope of enablement is constrained to compounds showing substantial similarity to those actually demonstrated to be useful.  Furthermore, there would be a huge amount of undue experimentation required in order to synthesize and screen the billions of compounds within the claimed scope to determine whether the particular compound and combination would treat a given ER-positive cancer.  

Number of Working Examples and Guidance Provided by Applicant.  The specification shows limited in vitro Examples on T47D cells:  Example 7: 160b+palcociclib; Example 3,6: 86+palcociclib; Example 1,5: 160a+palcociclib; Example 4: 86+abemaciclib; Example 2: 160a+abemaciclib; where
abemaciclib: 
    PNG
    media_image9.png
    229
    622
    media_image9.png
    Greyscale

86(table B-[0250]): 
    PNG
    media_image10.png
    132
    300
    media_image10.png
    Greyscale

160a: 
    PNG
    media_image11.png
    149
    349
    media_image11.png
    Greyscale
.  

These examples correspond to only two ER degrader compounds (160a/b are isomers) and two CDK inhibitors (palcociclib and abemaciclib) in vitro (Examples 1-4) and in vivo xenograft (Examples 5-7).  The amount of experimentation would be undue because it would require determining which of the cancers in the instant claim would be reasonably treated with the combination of the claim. Since, as discussed above, it is not predictable to determine how a chemical will act on an enzyme to treat different cancers, knowing only the above compound and combination of the instant claim was successful a single in vitro and in a MCF7 xenograft tumor would mean that significant experimentation would be required to determine which other compounds and cancer would be successful. This is because one cannot extrapolate between the activity of one compound and combination as an anti-tumor therapy and the treatment of the other cancers claimed with vastly different compounds and combinations since there is little guidance (in both the prior art and the specification) with respect to the use of such diverse compounds and combinations in the other cancers claimed.

Considering the above factors, the claims are not enabled for the full scope of the treatment of cancers and the compounds claimed.  The Examiner recommends narrowing the scope of the claims to species of cancer and compounds that are predictably related to the successful demonstrations/data.  For example a claim combining the limitations of claims 67 (CDK inhibitor), 73, 74 (cancers), 79, and 83 (compounds) into claim 1 would avoid this rejection.
Response to remarks
Applicant narrowed the scope of the claims in a manner which avoids this rejection.  This rejection is withdrawn.

		Claim Rejections - 35 USC § 103
Claims 1, 3, 4, 6, 14, 15, 18-19, 36-37, 60, 66, 67, 72-74, 79, 81 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO 2020142227, EFD 2019-01-03), Fan et al. (WO2018013559, EFD 2016-07-12), Crew et al. (US20180155322, EFD 2017-12-01) and Spring et al. (Discovery Medicine, January 2016, 21:113, p. 65-74).
Wang teaches a bifunctional compound of the structure A-L-B, where A is an estrogen receptor modulator (4-hydroxytamoxifen): 

    PNG
    media_image4.png
    279
    170
    media_image4.png
    Greyscale

L is a linker, and B is the E3 ligase ligand:

    PNG
    media_image5.png
    113
    207
    media_image5.png
    Greyscale
 (claims 1),
for use in treating breast cancer (claim 12) and with a second anticancer agent including palbociclib (claim 14).  Thus, Wang differs from the instant elected species and claims by the selection of the linker structure connecting the 4-hydroxytamoxifen and the E3 ligase ligand shown above.  However, one of ordinary skill in the art would consider selecting the 4-hydroxytamoxifen along with the E3 ligase ligand based on the success of Fan (WO2018013559) wherein a closely related bifunctional linker-linked compound based on 4-hydroxytamoxifen (p. 3: “bind to both Estrogen Receptor alpha and a ubiquitin ligase”) was shown to be effective in animal models of cancer in the Examples (i.e. p. 119-124):

    PNG
    media_image12.png
    338
    547
    media_image12.png
    Greyscale
 (Compound 1).
Similarly, Crew et al. (US20180155322) teaches a bifunctional compound targeting estrogen receptor and E3 ubiquitin ligase (claim 1) such as compound 411 which was shown to have ERE luciferase assay results of 1.12 nM and “A” “A” DC50 (< 5 nM) and Dmax(> 75%) activity (Table/Fig. 5 & 7): 

    PNG
    media_image13.png
    160
    383
    media_image13.png
    Greyscale
   (Compound 411).
Based on the combined teaching of Wang, Fan, and Crews, one of ordinary skill in the art would be well aware of the proteolysis targeting chimera (PROTAC, first introduced in 2001, i.e. Wang p. 2) concept.  One of ordinary skill in the art would also consider the successful use PROTAC, and incorporate the linker-E3 ubiquitin ligase structure of Crew’s compound 411 and combine it with Wang’s receptor modulator.  Furthermore, in view of the reported success of palbociclib in combination therapies such as taught by Spring (p. 70, Table 3: combination breast cancer treatment with agents including tamoxifen and palbociclib) one of ordinary skill in the art would consider utilizing Wang’s compound to treat cancer including palbociclib as the second therapeutic anticancer agent and arrive at the claimed invention.  Thus, the claims are rejected as prima facie obvious.
Response to remarks
	Applicant narrowed the scope of the claims in a manner which avoids this rejection.  This rejection is withdrawn.
Conclusion
The claims are not in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639